UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-1959



BIN LIN,

                                                         Petitioner,

           versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-318-713)


Submitted:   April 27, 2005                 Decided:   June 10, 2005


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Karen Jaffe, New York, New York, for Petitioner. Peter D. Keisler,
Assistant Attorney General, M. Jocelyn Lopez Wright, Assistant
Director, Benjamin D. Brown, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bin Lin, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals affirming

the Immigration Judge’s (IJ) denial of his applications for asylum,

withholding of removal, and protection under the Convention Against

Torture.

            Lin contends that he established eligibility for asylum.

As the IJ concluded that the asylum application was untimely, we

find that consideration of Lin’s asylum claim is barred.                See 8

U.S.C. § 1158(a)(3) (2000).       Lin next asserts that he was denied

due process at the asylum hearing because his testimony was rushed

due   to   the   interpreter’s   need   to   leave   early   for   a   medical

appointment.     We reject this claim because Lin fails to show that

he was prejudiced by the alleged violation.           See Rusu v. INS, 296

F.3d 316, 320 (4th Cir. 2002).

            We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             PETITION DENIED